In a proceeding, inter alia, pursuant to Mental Hygiene Law article 81 for *238the appointment of a Law Guardian for an alleged incapacitated person, David Ney appeals, as limited by his brief, from stated portions of an order and judgment (one paper) of the Supreme Court, Suffolk County (Leis, J.), dated October 20, 1999.
Ordered that the appeal from the order and judgment is dismissed, with costs.
In August 1998, Mary Gallagher, a/k/a Mae Joan Gallagher, executed a deed transferring ownership of her house to David Ney and Allison Connor in exchange for $10,000. Although served with notice of the proceeding, David Ney failed to appear at the hearing resulting from a petition brought to determine Gallagher’s mental capacity. No appeal lies from an order or judgment entered on the default of the appealing party (see, CPLR 5511; Uhlfelder v Uhlfelder, 266 AD2d 388; Beck v Beck, 257 AD2d 641). Ritter, J. P., Goldstein, S. Miller and Crane, JJ., concur.